     Case: 4:19-cv-03095-SEP Doc. #: 40 Filed: 08/25/20 Page: 1 of 5 PageID #: 230




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAVID GILLICK, et al.,                             )
                                                   )
             Plaintiffs,                           )
                                                   )
        v.                                         )          Case No. 4:19-cv-03095 SEP
                                                   )
DON WILLEY, et al.,                                )
                                                   )
             Defendants.                           )


                                     Memorandum and Order

         This matter is before the Court on Plaintiffs Gillick, et al.’s Motion for Reconsideration

(Doc. [38]) and Memorandum in Opposition to Defendants’ Motion to Suspend Discovery

Deadlines and Other Deadlines (Doc. [39]). Having fully considered Plaintiffs’ arguments

against the issuance of a stay, the Court will deny Plaintiffs’ Motion for Reconsideration and

affirm its previous order granting Defendants’ request for a stay of proceedings.

I.       Background

         The parties in this action are various trustees of Construction Laborers Pension Trust of

Greater St. Louis (“Pension Trust”). Doc. [1] ¶ 2. Plaintiffs (“Employer Trustees”) represent the

employers who contribute to the Pension Trust, and Defendants (“Union Trustees”) represent the

labor organizations whose members are beneficiaries of the Pension Trust. Id. ¶¶ 3-4. In May of

2019, the trustees convened to vote on a motion concerning the Pension Trust’s administration.

Id. ¶ 7. The Employer Trustees voted for the motion, while the Union Trustees voted against,

creating a deadlock among the trustees.

         Article VIII of the Trust Agreement provides that in the event of a deadlock, the trustees

shall select an impartial umpire to arbitrate their dispute. Id. ¶ 6. Article VIII further provides

                                                  1
 Case: 4:19-cv-03095-SEP Doc. #: 40 Filed: 08/25/20 Page: 2 of 5 PageID #: 231




that if the trustees cannot agree upon the selection of an umpire, any trustee may request that

such an umpire be designated by the Chief Judge of the United States District Court for the

Eastern District of Missouri. Id. The trustees were unable to agree on an umpire for the May

2019 motion, so the Employer Trustees filed a complaint asking the Court to appoint one. Id.

¶ 9. Meanwhile, the Employer Trustees of the Construction Laborers Welfare Trust of Greater

St. Louis (“Welfare Trust”)—an associated trust managed by several of the same trustees

involved in this action—filed an identical complaint based on an identical deadlocked motion.

See Gillick, et al. v. Elliot, et al., Case No. 4:19-cv-3094-JCH (E.D. Mo.), Doc. 1.

       On December 30, 2019, the Union Trustees in both this case and the Welfare Trust case

moved to dismiss the Employer Trustees’ complaints, arguing that Article VIII does not apply

because the deadlocked motion is not arbitrable under the Labor Management Relations Act.

Doc. [18] at 1; Case No. 4:19-CV-3094-JCH (E.D. Mo.), Docs. 26 and 27. On March 5, 2020,

Judge Hamilton granted the Union Trustees’ motion to dismiss in the Welfare Trust case. Gillick

v. Elliott, No. 4:19CV3094 JCH, 2020 WL 1065646, at *1 (E.D. Mo. Mar. 5, 2020). The

Employer Trustees in that lawsuit then appealed Judge Hamilton’s order to the United States

Court of Appeals for the Eighth Circuit. Gillick v. Elliott, Cause No. 20-1686 (8th Cir.).

       On July 9, 2020, the Union Trustees in the instant case moved to stay proceedings

pending the Eighth Circuit’s decision in Gillick v. Elliott. Doc. [36]. Finding a stay appropriate

under the circumstances, the Court granted the Union Trustees’ motion. Doc. [37]. The

Employer Trustees now move the Court to reconsider its order. The Employer Trustees note that

they were not given an opportunity to respond to the Union Trustees’ motion to stay, (Doc. [38]

at 2), and they contend that a stay is inappropriate in this case. Doc. [39]. The Employer




                                                 2
    Case: 4:19-cv-03095-SEP Doc. #: 40 Filed: 08/25/20 Page: 3 of 5 PageID #: 232




Trustees therefore ask the Court to vacate its previous order, consider their arguments against the

issuance of a stay, and then deny the Union Trustees’ motion to stay the proceedings.

II.     Discussion

        This Court possesses “inherent power to manage and control its docket.” Cottrell v.

Duke, 737 F.3d 1238, 1248 (8th Cir. 2013); see also Landis v. N. Am. Co., 299 U.S. 248, 254

(1936) (highlighting “the power inherent in every court to control the disposition of the causes

on its docket with economy of time and effort for itself, for counsel, and for litigants”). That

inherent power includes the power to stay proceedings pending the outcomes of other cases. See,

e.g., SSDD, LLC v. Underwriter at Lloyd’s, London, No. 4:13–CV–258 CAS, 2013 WL

2420676, at *1 (E.D. Mo. June 3, 2013) (staying proceedings pending the outcome of parallel

declaratory judgment action); Seefeldt v. Ent. Consulting Int’l, LLC, No. 4:19-cv-00188, 2020

WL 905844, at *1 (E.D. Mo. Feb. 25, 2020) (staying proceedings after the United States

Supreme Court granted certiorari in a relevant case).

        When faced with a motion to stay proceedings, the Court’s task is to “weigh competing

interests and maintain an even balance.” Landis, 299 U.S. at 255. “Factors relevant to a district

court’s determination of whether to stay proceedings include maintaining control of its docket,

conserving judicial resources, and providing for the just determination of cases pending before

it.”1 Jordan v. Bayer Corp., No. 4:17–cv–00865–AGF, 2018 WL 837700, at *2 (E.D. Mo. Feb.


1
  The Employer Trustees urge the Court to apply the more stringent framework laid out in Nken
v. Holder, 556 U.S. 418 (2009). Doc. [39] at 3-4. There, the Supreme Court identified four
factors courts must consider before staying the enforcement of a judgment. Most courts have
declined to apply the Nken factors to requests for stays of proceedings. See Hart v. Charter
Communications, Inc., No. SA CV 17-0556-DOC (RAOx), 2019 WL 7940684, at *4 (C.D. Cal.
Aug. 1, 2019) (holding that Nken does not apply “where, as here, a party seeks only to stay the
court’s proceedings, rather than the effect of a judgment”); RHI Refractories Liaoning Co., Ltd.
v. United States, 774 F.Supp.2d 1280, 1284 n.3 (Ct. Intl. Trade 2011) (explaining that Nken does
not apply to the suspension of litigation); Am. Hotel & Lodging Ass’n v. City of Los Angeles,
                                                 3
 Case: 4:19-cv-03095-SEP Doc. #: 40 Filed: 08/25/20 Page: 4 of 5 PageID #: 233




13, 2018) (quoting Covington v. Janssen Pharm., Inc., No. 4:17–CV–1588 SNLJ, 2017 WL

3433611, at *3 (E.D. Mo. Aug. 10, 2017)).

       Courts in this circuit often stay proceedings when a decision from a higher court “will

likely have a significant effect on the ultimate disposition of the instant matter.” Burford v.

Monsanto Co., No. 4:16-cv-00536 PLC, 2016 WL 3878469, at *4 (E.D. Mo. July 18, 2016)

(granting a stay while identical issue of law was appealed to the Eighth Circuit); see also United

States v. McClinton, No. 15–252 (JRT/TNL), 2017 WL 3381817, at *1 (D. Minn. Aug 4, 2017)

(“Because the Eighth Circuit’s decision may affect whether McClinton is actually innocent under

the ACCA’s force clause, the Court will grant McClinton’s motion to stay the proceedings

pending the Eighth Circuit’s decision in Pettis.”); IBEW Local 98 Pension Fund v. Best Buy Co.,

Inc., No. 11-429 (DWF/FLN), 2014 WL 12774851, at *1 (D. Minn. Oct. 22, 2014) (“[T]he Court

notes that it has broad discretion to stay proceedings while an appeal is pending under its

inherent authority to control its docket.”).

       The Court finds that a stay is warranted here. If the Eighth Circuit affirms Judge

Hamilton’s decision in Gillick v. Elliott, that precedent would very likely determine the

disposition of this case. The issues and arguments in both cases are identical, and Judge

Hamilton’s order in Elliott shows there is at least a reasonable likelihood the Union Trustees will

succeed on their motion to dismiss. Subjecting the parties to costly discovery—and devoting




No.: CV 14-09603-AB (SSx), 2015 WL 10791930, at *2 (C.D. Cal. Nov. 5, 2015) (“Nken
applies specifically to stays of the enforcement of an order or judgment . . . .”) (emphasis in
original); McElrath v. Uber Tech., Inc., No.16-cv-07241-JSC, 2017 WL 1175591, at *5 (N.D.
Cal. Mar. 30, 2017) (“Nken addresses whether to stay the enforcement of a judgment, rather than
staying an action pending disposition of an appeal.”). Therefore, the Court declines to apply
Nken here.


                                                 4
 Case: 4:19-cv-03095-SEP Doc. #: 40 Filed: 08/25/20 Page: 5 of 5 PageID #: 234




substantial judicial resources to an unsettled question of law—would not be prudent when

directly relevant guidance from the Eighth Circuit is forthcoming.

III.   Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Gillick, et al.’s Motion for Reconsideration

(Doc. [38]) is DENIED with prejudice.

       IT IS FURTHER ORDERED that the parties shall promptly notify the Court when the

Eighth Circuit issues a decision in Gillick v. Elliott, Cause No. 20-1686, so that a supplemental

scheduling conference may be set promptly in this matter.



Dated this 25th       Day of August, 2020.




                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                 5
